ON REHEARING.
Kusselu, C. J.
On rehearing, but one salient point was raised, to wit, that the jury erred in believing the chief witness for the plaintiff. It is true there were various circumstances submitted in proof which tended to discredit this witness' altogether, and might have justified a jury in discrediting her, but the court (sitting as court and jury), after seeing and hearing all the witnesses, gave the preference in credibility to the testimony for the plaintiff. The trial court, which has the opportunity of observing the manner and demeanor of those who deliver testimony," is so much nearer the sources of truth than a reviewing court that it has come to be a rule of universal application that the determination of the comparative credibility of witnesses by the trial court shall not be *782disturbed. The fact that the witness was not corroborated, instead of depreciating her credibility in this court, tends to strengthen her credibility as estimated by the trial judge, because the more credible the witness, the less is the need for corroboration.
Upon the subject of waiver it may be said that this doctrine had no application if the court believed that the premium was in fact paid. . There is no necessity for the assertion of waiver by the company of its right to insist upon prompt payment of premiums, if in fact the premiums were promptly paid. The circumstance that the plaintiff submitted to a re-examination and made an application for reinstatement was one addressed to the court. It might seem incredible to the ordinary man that one who had paid his premium would thereafter tacitly admit that he had not paid it, by seeking to be reinstated; but circumstances can be imagined under which such an inconsistency could be explained. It might be that, even with conscious knowledge that he had paid a premium, one who was a stranger, or but little known in a community, and who feared the result of a controversy with another, better known and of greater repute, would prefer, where its payment was positively disputed, to pay the premium a second time, rather than endanger the protection of the policy. Be this as it may, on issues of fact the jury are the doctors of all doubt, and when the judge sits as a jury he tabes their place and he then is the ultimate doctor.

Judgment adhered to on rehearing.


Broyles, J., dissents.